Exhibit 10.2
 
 
TO:  THE UNDERSIGNED HOLDERS OF PREFERRED STOCK OF PLATFORM SPECIALTY PRODUCTS
CORPORATION
 
Re:  Registration Rights Agreement
 
Each Holder of Series B Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), of Platform Specialty Products Corporation, a Delaware
corporation (“Platform”), and Platform have agreed to the following terms,
conditions and provisions of this Registration Rights Agreement (this
“Agreement”).  “Holder” shall refer to each undersigned holder of Preferred
Stock or the shares of Platform’s common stock, par value $0.01 per share
(“Common Stock”), issuable upon conversion of the Preferred Stock (the
“Conversion Shares” and, together with the Preferred Stock, the “Securities”),
and any transferee of such Holder that is an affiliate of the Holder at the time
of the transfer; provided that such transferee executes a customary joinder to
this Agreement.  “Holders” shall refer collectively to the Holders.  Capitalized
terms used herein and not defined shall have the meanings set forth on Exhibit A
hereto.
 
1.           Rule 144; Registration.
 
1.1           Platform shall, at Platform’s expense, for so long as any Holder
holds any Registrable Shares, cooperate with the Holders, as may be reasonably
requested by any Holder from time to time, to facilitate any proposed sale of
Securities or Additional Shares by the requesting Holder(s) in accordance with
the provisions of Rule 144 , including, without limitation, by complying with
the current public information requirements of Rule 144 and providing opinions
of counsel, as may be reasonably necessary in order for such Holder to avail
itself of such rule to allow such Holder to sell such Securities or Additional
Shares without registration.
 
1.2           (a)           In accordance with the procedures set forth in
Section 2, Platform agrees to file with the Commission as soon as reasonably
practicable following the issuance of the Preferred Stock, a resale registration
statement on Form S-1, Form S-3 or such other form under the Securities Act then
available to Platform providing for the resale pursuant to Rule 415 from time to
time by the Holders of any and all Registrable Shares issued or issuable
(including the Prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, the “Mandatory Registration
Statement”).  Platform agrees to use its commercially reasonable efforts to
cause the Commission to declare any Mandatory Registration Statement effective
by not later than the date that is six (6) months following the date of this
Agreement.  Platform shall use its commercially reasonable efforts to cause any
Mandatory Registration Statement to remain continuously effective until the
earlier of (A) the sale pursuant to such Mandatory Registration Statement of all
of the Registrable Shares covered by such Mandatory Registration Statement, (B)
the sale, transfer or other disposition pursuant to Rule 144 of all of the
Registrable Shares covered by such Mandatory Registration Statement, (C) such
time as the Registrable Shares covered by such Mandatory Registration Statement
that are not held by Affiliates of Platform constitute two percent (2%) or less
of the outstanding shares of Common Stock or (D) such time as all of the
Registrable Shares covered by such Mandatory Registration Statement have been
sold to Platform or any of its subsidiaries.  Any Mandatory Registration
Statement shall provide for the resale from time to time, and pursuant to any
method or combination of methods legally available to, and requested by, the
Holder(s) of the Registrable Shares.
 
(b)           At any time after Platform becomes eligible to use a shelf
registration statement on Form S-3, Platform shall, in accordance with the
procedures set forth in Section 2, have the option to file a registration
statement on Form S-3 (whether such registration statement is filed by Platform
on its own account or on account of one or more third persons), or a
post-effective amendment on Form S-3 to the Mandatory Registration Statement
(including the Prospectus, amendments and supplements to such registration
statement, including pre- and post-effective amendments, all exhibits thereto
and all material incorporated by reference or deemed to be incorporated by
reference, if any, in such registration statement, a “Subsequent Registration
Statement”) covering any Registrable Shares registered under any Mandatory
Registration Statement and any Additional Shares issued or distributed to
Holders after the effectiveness of the Mandatory Registration Statement, or
otherwise not included in such prior Mandatory Registration Statement, on behalf
of the Holders thereof in the same manner, and subject to the same provisions in
this Agreement as the Mandatory Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Platform shall pay all Registration Expenses in connection with
the registration of the Registrable Shares pursuant to this Agreement.  Each
Holder participating in a registration pursuant to this Section 2 shall bear
such Holder’s proportionate share (based on the total number of Registrable
Shares sold in such registration) of all Selling Expenses and any other expense
relating to a registration of Registrable Shares pursuant to this Agreement and
any other Selling Expenses relating to the sale or disposition of such Holder’s
Registrable Shares pursuant to any Registration Statement.
 
1.3           (a)  Subject to the provisions of this Section 1.3 and a good
faith determination by Platform that it is in the best interests of Platform to
suspend the use of any Mandatory Registration Statement, following the
effectiveness of such Mandatory Registration Statement (and the filings with any
international, federal or state securities commissions), Platform, by written
notice to the Holders, may direct the Holders to suspend sales of the
Registrable Shares pursuant to such Mandatory Registration Statement for such
times as Platform reasonably may determine is necessary and advisable (but in no
event for more than 30 days in any 90-day period or 90 days in any 365-day
period), if any of the following events shall occur: (i) an underwritten public
offering of Common Stock by Platform if Platform is advised by the underwriters
that the concurrent resale of the Registrable Shares by the Holders pursuant to
the Mandatory Registration Statement would have a material adverse effect on
Platform’s offering, (ii) there is material non-public information regarding
Platform which (A) Platform determines not to be in Platform's best interest to
disclose, (B) would, in the good faith determination of Platform, require any
revisions to the Registration Statement so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (C) Platform is
not otherwise required to disclose, (iii) there is a significant bone fide
business opportunity (including, but not limited to, the acquisition or
disposition of assets (other than in the ordinary course of business),
including any significant merger, consolidation, tender offer or other similar
transaction) available to Platform which Platform determines not to be in
Platform's best interests to disclose, or (iv) Platform is required to file a
post-effective amendment to a Registration Statement to incorporate Platform’s
quarterly or annual reports or audited financial statements on Forms 10-Q and
10-K; provided, however, that no suspension period permitted pursuant to this
clause (iv) shall continue for more than five (5) consecutive Business Days.
 
(b)           Upon the earlier to occur of (A) Platform delivering to the
Holders an End of Suspension Notice (as defined below), or (B) the end of the
maximum permissible suspension period, Platform shall use its commercially
reasonable efforts to promptly amend or supplement the Mandatory Registration
Statement on a post-effective basis, if necessary, or to take such action as is
necessary to make resumed use of the Mandatory Registration Statement so as to
permit the Holders to resume sales of the Registrable Shares as soon as
possible.
 
(c)           In the case of an event that causes Platform to suspend the use of
a Registration Statement (a “Suspension Event”), Platform shall give written
notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Shares, and such notice shall state that such suspension shall
continue only for so long as the Suspension Event or its effect is continuing
and Platform is taking all reasonable steps to terminate suspension of the
effectiveness of the Registration Statement as promptly as possible. The Holders
shall not effect any sales of the Registrable Shares pursuant to such
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from Platform and prior to receipt of an End of Suspension
Notice. If so directed by Platform, each Holder will deliver to Platform (at the
reasonable expense of Platform) all copies other than permanent file copies then
in such Holder’s possession of the Prospectus covering the Registrable Shares at
the time of receipt of the Suspension Notice. The Holders may recommence
effecting sales of the Registrable Shares pursuant to the Registration Statement
(or such filings) following further notice to such effect (an “End of Suspension
Notice”) from Platform, which End of Suspension Notice shall be given by
Platform to the Holders in the manner described above promptly following the
conclusion of any Suspension Event and its effect.
 
1.4           Platform shall indemnify and hold harmless each Holder, each
person who controls any Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act), and the officers, directors,
members, managers, stockholders, partners, limited partners, agents and
employees of each of them (each an “Indemnified Party”), to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (a) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement or any prospectus or in any amendment or
supplement thereto or
 
 
2

--------------------------------------------------------------------------------

 
in any preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading or (b) any violation or alleged violation by Platform of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement; in each case, except to the extent, but only to the
extent, that (i) such untrue statement or omission is based upon information
regarding such Holder furnished in writing to Platform by or on behalf of such
Holder expressly for use therein, or (ii) such information relates to such
Holder or such Holder’s proposed method of distribution of the Registrable
Shares and was approved in writing by or on behalf of the Holder expressly for
use in the Registration Statement, such prospectus or in any amendment or
supplement thereto.
 
Each Holder shall, severally and not jointly, indemnify and hold harmless
Platform, each director of Platform, each officer of Platform who shall sign a
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of securities included in a Registration Statement, and
each Person who controls any of the foregoing Persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) against any
Losses, as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in a Registration Statement or any
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, but only
to the extent that (i) such untrue statement or omission is based upon
information regarding such Holder furnished in writing to Platform by or on
behalf of such Holder expressly for use therein, or (ii) such information
relates to such Holder or such Holder’s proposed method of distribution of the
Registrable Shares and was approved in writing by or on behalf of the Holder
expressly for use in the Registration Statement, such prospectus or in any
amendment or supplement thereto.
 
If the indemnification provided in this Section 1.4 is unavailable to an
Indemnified Party or insufficient to hold the Indemnified Party harmless for any
Losses, then Platform shall contribute to the amount paid or payable by the
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of Platform and such Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations.  The relative fault of Platform and the
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, Platform or the
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The parties hereto agree that it would not be just and equitable if
any contribution were determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to in the immediately preceding sentence.  Notwithstanding the
provisions of this paragraph, no Indemnified Party shall be required to
contribute pursuant to this paragraph, in the aggregate, any amount in excess of
the amount by which the net proceeds actually received by such Indemnified Party
from the sale of the Registrable Shares subject to the proceeding exceeds the
amount of any damages that such Indemnified Party has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.
 
The provisions of this Section 1.4 shall be in addition to any other rights to
indemnification or contribution that an indemnified party may have pursuant to
law, equity, contract or otherwise.
 
1.5           Platform shall have no further obligations pursuant to this
Agreement at the earlier of (a) such time as all of the Registrable Shares
covered by the Mandatory Registration Statement have been sold, (b) such time as
all of the Registrable Shares covered by such Mandatory Registration Statement
have been sold, transferred or otherwise disposed of pursuant to Rule 144, (c)
such time as the Registrable Shares covered by such Registration Statement that
are not held by Affiliates of Platform constitute two percent (2%) or less of
the outstanding shares of Common Stock, and (d) such time as all of the
Registrable Shares covered by such Mandatory Registration Statement have been
sold to Platform or any of its subsidiaries; provided, in each case, however,
that Platform’s obligations under Sections 1.4 and 4 of this Agreement shall
remain in full force and effect following such time.
 
 
3

--------------------------------------------------------------------------------

 
2.           Registration Procedures.
 
2.1           In connection with the obligations of Platform with respect to any
registration pursuant to this Agreement, Platform shall:
 
(a) prepare and file with the Commission, as specified in this Agreement, each
Registration Statement, which Registration Statements shall comply as to form in
all material respects with the requirements of the applicable form and include
all financial statements required by the Commission to be filed therewith, and
use its commercially reasonable efforts to cause any Mandatory Registration
Statement to become and remain effective as set forth in Section 1.2 hereof;
 
(b) subject to Section 1.3 hereof, (i) prepare and file with the Commission such
amendments and post-effective amendments to each such Registration Statement as
may be necessary to keep such Registration Statement effective for the period
described in Section 1.2(a) hereof, (ii) cause each Prospectus contained therein
to be supplemented by any required Prospectus supplement, and as so supplemented
to be filed pursuant to Rule 424 or any similar rule that may be adopted under
the Securities Act, and (iii) comply in all material respects with the
provisions of the Securities Act with respect to the disposition of all
securities covered by each Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the selling
Holders thereof;
 
(c) furnish to the Holders, without charge, such number of copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder may reasonably
request, in order to facilitate the public sale or other disposition of the
Registrable Shares; Platform hereby consents to the use of such Prospectus,
including each preliminary Prospectus, by the Holders, if any, in connection
with the offering and sale of the Registrable Shares covered by any such
Prospectus;
 
(d) use its commercially reasonable efforts to register or qualify, or obtain
exemption from registration or qualification for, all Registrable Shares by the
time the applicable Registration Statement is declared effective by the
Commission under all applicable state securities or “blue sky” laws of such
domestic jurisdictions as any Holder covered by a Registration Statement shall
reasonably request in writing, keep each such registration or qualification or
exemption effective during the period such Registration Statement is required to
be kept effective pursuant to Section 1.2(a) and do any and all other acts and
things that may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable Shares
owned by such Holder; provided, however, that Platform shall not be required to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Section 2.1(d), (ii) subject itself to taxation in any
such jurisdiction, or (iii) submit to the general service of process in any such
jurisdiction;
 
(e) notify each Holder with Registrable Shares covered by a Registration
Statement promptly and, if requested by any such Holder, confirm such advice in
writing (i) when such Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (ii) of the
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for that purpose, (iii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or related Prospectus or for additional information,
and (iv) of the happening of any event during the period such Registration
Statement is effective as a result of which such Registration Statement or the
related Prospectus or any document incorporated by reference therein contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading (which information shall be accompanied by an instruction to suspend
the use of the Registration Statement and the Prospectus until the requisite
changes have been made);
 
(f) during the period of time referred to in Section 1.2(a) above, use its
commercially reasonable efforts to avoid the issuance of, or if issued, to
obtain the withdrawal of, any order enjoining or suspending the use or
effectiveness of a Registration Statement or suspending the qualification (or
 
 
4

--------------------------------------------------------------------------------

 
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, as promptly as practicable;
 
(g) upon request, furnish to each requesting Holder with Registrable Shares
covered by a Registration Statement, without charge, at least one conformed copy
of such Registration Statement and any post-effective amendment or supplement
thereto (without documents incorporated therein by reference or exhibits
thereto, unless requested);
 
(h) except as provided in Section 1.3, upon the occurrence of any event
contemplated by Section 2.1(e)(iv), use its commercially reasonable efforts to
promptly prepare a supplement or post-effective amendment to a Registration
Statement or the related Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Shares, such Prospectus will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
upon request, promptly furnish to each requesting Holder a reasonable number of
copies of each such supplement or post-effective amendment;
 
(i) enter into customary agreements and take all other action in connection
therewith in order to expedite or facilitate the distribution of the Registrable
Shares included in such Registration Statement;
 
(j) use its commercially reasonable efforts (including, without limitation,
seeking to cure in Platform’s listing or inclusion application any deficiencies
cited by the exchange or market) to list or include all Registrable Shares on
any securities exchange on which such Registrable Shares are then listed or
included;
 
(k) prepare and file in a timely manner all documents and reports required by
the Exchange Act and, to the extent Platform’s obligation to file such reports
pursuant to Section 15(d) of the Exchange Act expires prior to the expiration of
the effectiveness period of the Registration Statement as required by Section
1.2(a) hereof, Platform shall register the Registrable Shares under the Exchange
Act and shall maintain such registration through the effectiveness period
required by Section 1.2(a) hereof;
 
(l) (i) otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
(ii) make generally available to its stockholders, as soon as reasonably
practicable, earnings statements (which need not be audited) covering at least
12 months that satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder, and (iii) delay filing any Registration Statement or
Prospectus or amendment or supplement to such Registration Statement or
Prospectus to which any Holder of Registrable Shares covered by any Registration
Statement shall have reasonably objected on the grounds that such Registration
Statement or Prospectus or amendment or supplement does not comply in all
material respects with the requirements of the Securities Act, such Holder
having been furnished with a copy thereof at least two Business Days prior to
the filing thereof, provided that Platform may file such Registration Statement
or Prospectus or amendment or supplement following such time as Platform shall
have made a good faith effort to resolve any such issue with the objecting
Holder and shall have advised the Holder in writing of its reasonable belief
that such filing complies in all material respects with the requirements of the
Securities Act;
 
(m) cause to be maintained a registrar and transfer agent for all Registrable
Shares covered by any Registration Statement from and after a date not later
than the effective date of such Registration Statement;
 
(n) in connection with any sale or transfer of the Registrable Shares (whether
or not pursuant to a Registration Statement) that will result in the securities
being delivered no longer constituting Registrable Shares, cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing the Registrable Shares to be sold, which certificates shall not
bear any transfer restrictive legends , and to enable such Registrable Shares to
be in such denominations and registered in such names as the Holders may request
at least three Business Days prior to any sale of the Registrable Shares;
 
 
5

--------------------------------------------------------------------------------

 
(o) cause management of Platform to cooperate reasonably with each of the
Holders (i) with respect to significant sales or placements of Registrable
Shares, including by participating in roadshows, one-on-one meetings with
institutional investors and responding to reasonable requests for information
and (ii) any request for information or other diligence request by any such
Holder or any underwriter;
 
(p) use its best efforts to obtain a “comfort” letter from the independent
public accountants for Platform and any acquisition target of Platform whose
financial statements are required to be included or incorporated by reference in
any Registration Statement, in form and substance customarily given by
independent certified public accountants in an underwritten public offering,
addressed to the underwriters, if any, and to the Holders of the Registrable
Shares being sold pursuant to each Registration Statement;
 
(q) execute and deliver all instruments and documents (including  an
underwriting agreement or placement agent agreement, as applicable in customary
form) and take such other actions and obtain such certificates and opinions as
sellers of the Registrable Shares being sold reasonably request in order to
effect a public offering of such Registrable Shares and in such connection,
whether or not an underwriting agreement is entered into and whether or not the
offering is an underwritten offering, (A) make such representations and
warranties to the holders of such Registrable Shares and the underwriters, if
any, with respect to the business of Platform and its subsidiaries, and the
Registration Statement and documents, if any, incorporated by reference therein,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, and (B) use its reasonable best efforts to furnish to the
selling holders and underwriters of such Registrable Shares opinions and
negative assurance letters of counsel to Platform and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and counsels to the selling
Holders of the Registrable Shares), covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and any such underwriters; and
 
(r) Upon reasonable request by a Holder, Platform shall file an amendment to any
applicable Registration Statement (or Prospectus supplement, as applicable), to
name additional Holders of Registrable Shares or otherwise update the
information provided by any such Holder in connection with such Holder’s
disposition of Registrable Shares.
 
2.2           Platform may require the Holders to furnish in writing to Platform
such information regarding the proposed distribution of Registrable Shares by
such Holder as Platform may from time to time reasonably request in writing or
as shall be required to effect the registration of the Registrable Shares, and
no Holder shall be entitled to be named as a selling stockholder in any
Registration Statement or use the Prospectus forming a part thereof if such
Holder does not provide such information to Platform. Each Holder further agrees
to furnish promptly to Platform in writing all information required from time to
time to make the information previously furnished by such Holder not
misleading.  Each Holder agrees that, upon receipt of any notice from Platform
of the happening of any event of the kind described in Section 2.1(e)(ii),
2.1(e)(iii) or 2.1(e)(iv) hereof, such Holder will immediately discontinue
disposition of Registrable Shares pursuant to a Registration Statement until
(i) any such stop order is vacated or (ii) if an event described in
Section 2.1(e)(iii) or 2.1(e)(iv) occurs, such Holder’s receipt of the copies of
the supplemented or amended Prospectus. If so directed by Platform, such Holder
will deliver to Platform (at the reasonable expense of Platform) all copies in
its possession, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Shares current at the
time of receipt of such notice.
 
2.3           In any underwritten offering by any Holder, no other seller shall
be permitted to reduce the number of shares of Common Stock proposed to be sold
by any such Holder.
 
3.           Additional Payments Under Certain Circumstances.
 
3.1           Additional payments (“Additional Payments”) with respect to the
Registrable Shares shall be assessed as follows if any of the following events
occur (each such event in clauses (a) through (c) being herein called a
“Registration Default”):
 
 
6

--------------------------------------------------------------------------------

 
(a)           the Mandatory Registration Statement has not been declared
effective within the period set forth in Section 1.2 hereto;
 
(b)           Platform fails, with respect to a Holder that requests to be
included on a Registration Statement or provides updated information as
described in Section 2.2, to cause an amendment to the already effective
Mandatory Registration Statement to be filed, or if permitted by the Commission,
to prepare a Prospectus supplement to the Mandatory Registration Statement and
distribute such amendment or supplement to Holders in each case within ten
Business Days of such request; or
 
(c)           the Mandatory Registration Statement is declared effective by the
Commission but (i) the Mandatory Registration Statement thereafter ceases to be
effective during the period contemplated by Section 1.2 or (ii) as specified in
Section 1.3 or Section 2.1(e)(iv), the Mandatory Registration Statement or the
Prospectus ceases to be usable in connection with resales of Registrable Shares
during the periods specified herein and Platform fails to (1) cure the Mandatory
Registration Statement within five Business Days by a post-effective amendment
or a report filed pursuant to the Exchange Act or (2) if applicable, terminate
the suspension period described in Section 1.3 by the 30th or 90th day, as
applicable.
 
Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond
Platform’s control or pursuant to operation of law or as a result of any action
or inaction by the Commission.
 
3.2           Additional Payments shall accrue on the Registrable Shares for
each such day from and including the date on which any such Registration Default
occurs but excluding the date on which all such Registration Defaults have been
cured, at a rate of 0.50% per month (on a 30/360 basis) of the price per share
at which the Preferred Stock is convertible at such time.  Additional Payments
shall be paid in accordance with Section 3.3 below.  In the case of a
Registration Default in respect of Section 3.1(b), Platform’s obligation to pay
Additional Payments extends only to the affected Registrable Shares.  Other than
the obligation of payment of any Additional Payments in accordance with the
terms hereof, Platform will have no other liabilities for monetary damages with
respect to its registration obligations.  With respect to each Holder,
Platform’s obligation to pay Additional Payments remains in effect only so long
as such Holder owns Registrable Shares; provided however, any obligations of
Platform of accrued but unpaid Additional Payments at the time such Holder
ceases to own Registrable Shares shall survive until such time as all such
obligations with respect to such Registrable Shares have been satisfied in
full.  Notwithstanding anything to the contrary contained herein, in no event
shall the aggregate of all Additional Payments payable by Platform hereunder
exceed $41,333,333.33.
 
3.3           Any amounts of Additional Payments will be payable in cash in
arrears on the last day of the month in which such Additional Payments have
accrued.  The amount of Additional Payments will be determined on the basis of a
360-day year comprised of twelve 30-day months, and the actual number of days on
which Additional Payments accrued during such period.
 
4.           General Provisions.
 
4.1           Except as otherwise provided herein, all costs and expenses
incurred by or on behalf of the parties hereto in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses when due.
 
4.2           All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient or when sent to the recipient by facsimile (receipt confirmed) or
email, one (1) Business Day after the date when sent to the recipient by
reputable overnight express courier services (charges prepaid) or three (3)
Business Days after the date when mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid; provided, that,
any notice received at the addressee’s location on any Business Day after 5:30
p.m. (addressee’s local time) shall be deemed to have been received by 9:00 a.m.
(addressee’s local time) on the next Business Day.  Such notices, demands and
other communications will be sent to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):
 
 
7

--------------------------------------------------------------------------------

 
To Platform:
 
Platform Specialty Products Corporation
245 Freight Street
Waterbury, CT 06702
Attn: John L. Cordani
Facsimile: (203) 575-7970
 
email: jcordani@macdermid.com
 
with a copy (which shall not constitute notice) to:
 
Greenberg Traurig, P.A.
401 E. Las Olas Blvd., Suite 2000
Fort Lauderdale, FL 33301
Attention:  Donn Beloff, Esq.
Facsimile No.:  (954) 765-1477
 
email: beloffd@gtlaw.com
 
To Holder:
 
The address set forth beneath Holder’s signature hereto



4.3           This Agreement may be executed in any number of separate
counterparts (including by means of facsimile or portable document format
(pdf)), each of which is an original but all of which taken together shall
constitute one and the same instrument.
 
4.4           This Agreement sets forth the entire agreement and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof and thereof.
 
4.5           Each of the provisions of this Agreement is severable, if any such
provision is held to be or becomes invalid or unenforceable in any respect under
the law of any jurisdiction, it shall have no effect in that respect and the
parties shall use all reasonable efforts to replace it in that respect with a
valid and enforceable substitute provision the effect of which is as close to
its intended effect as possible.
 
4.6           THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED IN ANY WAY TO THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER OR RELATED IN ANY
WAY TO THE FOREGOING, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAW OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE.
 
4.7           Except as expressly provided herein, neither this Agreement nor
any of the rights, interests or obligations shall be assigned by any of the
parties hereto without the prior written consent of the other parties.  Subject
to the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.  A person who is not a party to this Agreement shall have no right to
enforce any of its terms and this Agreement is not intended to give any person
other than the parties and their permitted assigns any rights hereunder, other
than as set forth under Section 1.4.
 
4.8           EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE DELAWARE COURT OF THE CHANCERY AND ANY STATE APPELLATE COURT
THEREOF WITHIN THE STATE OF DELAWARE (OR, ONLY IF THE DELAWARE COURT OF CHANCERY
DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL
COURT SITTING IN THE STATE OF DELAWARE) FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE SUIT, ACTION OR
OTHER PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.  EACH PARTY
AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING IN THE DELAWARE
COURT OF THE CHANCERY (OR, ONLY IF THE DELAWARE COURT OF CHANCERY
 
 
8

--------------------------------------------------------------------------------

 
DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL
COURT SITTING IN THE STATE OF DELAWARE). EACH PARTY WAIVES ANY DEFENSE OF
IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR
PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT
BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE
ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE PARTY
TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES
IN SECTION 4.2. NOTHING IN THIS SECTION 4.8, HOWEVER, SHALL AFFECT THE RIGHT OF
ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT
EQUITY. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO
BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN
ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.
 
4.9           The parties hereby acknowledge and agree that the failure of any
party to perform its agreements and covenants hereunder will cause irreparable
injury to the other parties, for which damages, even if available, will not be
an adequate remedy.  Accordingly, each party hereby consents to the granting of
injunctive relief by any court of competent jurisdiction to prevent breaches of
this Agreement, to enforce specifically the terms and provisions hereof and to
compel performance of such party’s obligations, this being in addition to any
other remedy to which any party is entitled under this Agreement.  The parties
further agrees to waive any requirement for the securing or posting of any bond
in connection with any such remedy, and that such remedy shall be in addition to
any other remedy to which a party is entitled at law or in equity.
 
4.10           EACH OF THE PARTIES HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.  EACH OF THE PARTIES (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
SUCH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
4.11           No amendment to this Agreement shall be valid unless it is in
writing and duly executed by the parties hereto.
 
4.12           No failure or delay by a party in exercising any right or remedy
provided by law or under this Agreement shall impair such right or remedy or
operate or be construed as a waiver or variation of it or preclude its exercise
at any subsequent time and no single or partial exercise of any such right or
remedy shall preclude any further exercise of it or the exercise of any other
remedy.
 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first below written
 

 
PLATFORM SPECIALTY PRODUCTS CORPORATION
 
By: /s/ Frank J. Monteiro________________________
Name: Frank J. Monteiro
Title: Chief Financial Officer
Date: February 13, 2015
 




 
NALOZO, L.P.
 
By: NALOZO CAYMAN GP LTD., its general partner
 
By: /s/ John Coyle_____________________________
Name: John Coyle
Title: Director
Date: February 13, 2013
 
 
Notice of Address:
 
  [ ● ]                                                                 
________________________________
________________________________
Attn: _[ ● ] _______________________
Facsimile No: _[ ● ] _________________
Email:_[ ● ] _______________________

 
 
 
 
[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Annex A
 
 
Defined Terms
 
“Additional Shares” means shares or other securities issued in respect of the
Securities by reason of or in connection with any stock dividend, stock
distribution, stock split or similar issuance.
 
“Affiliate” means, as to any specified Person, (i) any Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the specified Person, (ii) any executive officer,
director, trustee or general partner of the specified Person and (iii) any legal
entity for which the specified Person acts as an executive officer, director,
trustee or general partner.  For purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly, or indirectly through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of such
Person, whether by contract, through the ownership of voting securities,
partnership interests or other equity interests or otherwise.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by applicable law, regulation or executive order to close.
 
“Commission” means the Securities and Exchange Commission, or any successor
regulatory body.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission pursuant thereto.
 
“FINRA” means the Financial Industry National Regulatory Agency.
 
“Person” means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, government or agency or
political subdivision thereof, or any other legal entity.
 
“Registrable Shares” means the Conversion Shares and any Additional Shares in
respect thereof, in each case, upon original issuance thereof, and at all times
subsequent thereto, including upon the transfer thereof by the original Holder
or any subsequent Holder, until, in the case of any such Conversion Shares or
Additional Shares, as applicable, the earliest to occur of:
 
(i)  
the date on which they have been sold pursuant to a Registration Statement or
sold pursuant to Rule 144; or

 
(ii)  
the date on which they are sold to Platform or its subsidiaries.

 
 “Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, including, without limitation:  (i) all
Commission, the New York Stock Exchange (“NYSE”) or such other exchange as the
Registrable Shares are listed from time to time and FINRA fees, (ii) all fees
and expenses incurred in connection with compliance with international, federal
or state securities or blue sky laws (including, without limitation, any
registration, listing and filing fees and reasonable fees and disbursements of
counsel in connection with blue sky qualification of any of the Registrable
Shares and the preparation of a blue sky memorandum and compliance with the
rules of FINRA and NYSE or other applicable exchange), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, duplicating,
printing, delivering and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, securities sales agreements,
certificates and any other documents relating to the performance under and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing or inclusion of any of the Registrable Shares on
NYSE or other applicable exchange pursuant to Section 2.1(j) of this Agreement,
(v) the fees and disbursements of counsel for Platform and of the independent
public accountants of Platform (including, without limitation, the expenses of
any special audit, agreed upon procedures and “cold comfort” letters required by
or
 
 
A-1

--------------------------------------------------------------------------------

 
incident to such performance), and (vi) any fees and disbursements customarily
paid in issues and sales of securities (including the fees and expenses of any
experts retained by Platform in connection with any Registration Statement),
provided, however, that Registration Expenses shall exclude brokers’ or
underwriters’ discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Registrable Shares by a Holder and the fees and
disbursements of any counsel to the Holders other than as provided for in clause
(ii) above.
 
“Registration Statement” means any Mandatory Registration Statement or
Subsequent Registration Statement.
 
“Rule 144”, “Rule 158”, “Rule 415”, or “Rule 424”, respectively, means such
specified rule promulgated by the Commission pursuant to the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission as a replacement thereto having
substantially the same effect as such rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
 
“Selling Expenses” means, if any, all underwriting or broker fees, discounts and
selling commissions or similar fees or arrangements, fees of counsel to the
selling Holders (other than as specifically provided in the definition of
Registration Expenses” above) and transfer taxes allocable to the sale of the
Registrable Shares included in the applicable offering.
 

 
A-2

--------------------------------------------------------------------------------